Citation Nr: 0636648	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-30 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to an initial compensable evaluation for 
hearing loss. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from March 1975 until May 
1978.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
January 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, that denied service connection for cervical and 
lumbar spine disability, bronchitis, hearing loss and 
tinnitus.

The veteran was afforded a hearing before a decision review 
officer at the RO in September 2002.  The transcript is of 
record.

During the pendency of this appeal, service connection was 
granted for degenerative disc disease of the cervical spine 
by rating action dated in July 2004.  This matter is no 
longer in appellate status.

In a March 2005 decision, the Board denied the veteran's 
claim for bronchitis and granted his claim for service 
connection for tinnitus.  These matters are no longer in 
appellate status.  The Board also remanded the claims 
regarding lumbar spine disability and hearing loss for 
further development.  

In an April 2006 rating decision, VA's Cleveland Resource 
Center granted service connection for hearing loss and 
assigned a 0 percent disability evaluation.  In June 2006, 
the veteran submitted a notice of disagreement (NOD) alleging 
that he should be entitled to a higher percent disability 
rating.  The service connection issue is no longer before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2) (West 2002).

At the veteran's June 2005 VA examination, the veteran stated 
that he had been granted Social Security disability in 
January 2001 due to a combination of chronic back pain, lower 
leg pain, neck pain and headaches.  However, these records 
are not part of the claims file.  VA has an obligation to 
obtain the Social Security records pertaining to this claim.  
Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  

A statement of the case has not been issued in response to 
the veteran's notice of disagreement with the initial 
evaluation for hearing loss.  The filing of an NOD initiates 
the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).  VA has not yet issued a Statement of the 
Case as to the issue of a compensable rating from a 0 percent 
rating for service-connected hearing loss.  38 C.F.R. § 19.26 
(2006).  The Board is, therefore, obligated to remand this 
issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should obtain from the 
Social Security Administration copies of 
all records pertinent to the veteran's 
claim for Social Security disability 
benefits, including the medical records 
relied upon concerning that claim and the 
actual decision granting those benefits.

2.  The AMC or RO must issue a statement 
of the case on the issue of entitlement 
of a compensable rating for hearing loss.  
The Board will further consider this 
issue, only if the veteran submits a 
sufficient substantive appeal.  Only if a 
substantive appeal is submitted, should 
the appeal be returned to the Board.  

3.  The AMC or RO should then re-
adjudicate the claims on appeal.  If any 
determination remains adverse to the 
veteran, issue a supplemental statement 
of the case before the claims folder is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


